PER CURIAM:
Obbie L. Goods appeals the district court’s orders adopting reports and recommendations of the magistrate judge and denying relief on Goods’ 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Goods v. Hairston, No. 1:01-cv-00026-NCT (M.D.N.C. Oct. 21, 2002 & Sept. 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.